The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       May 8, 2014

                                   No. 04-13-00818-CR

                                Mark Anthony GARCIA,
                                      Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009CR2731A
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due June 6, 2014. No further extensions of time granted.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court